Citation Nr: 9916466	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-33 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating determinations by the Department 
of Veterans Affairs (VA) Reno, Nevada Regional Office (RO).  

In October 1997, the Board determined that new and material 
evidence had been submitted, and reopened the veteran's claim 
for entitlement to service connection for residuals of a head 
injury.  The Board then remanded the reopened claim to the RO 
to give the veteran an opportunity to supplement the record 
with additional evidence.  The RO was also instructed to 
adjudicate the appeal on a de novo basis.  The matter is now 
returned to the Board.  


FINDING OF FACT

Competent medical authority has related residuals of a head 
injury to active service. 


CONCLUSION OF LAW

Residuals of a head injury were incurred in active service.  
38 U.S.C.A. §§ 5107, 1110 (West 1991);  38 C.F.R. §§ 3.102, 
3.303(d) (1998).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Evidence considered in connection with the veteran's claim 
included service medical records, private and VA treatment 
records through 1994, VA examination reports, and the 
veteran's statements and hearing testimony.  The pertinent 
evidence is outlined below.  

The service medical records revealed that the veteran 
received treatment in early June 1942 for a contusion of the 
left eye and laceration of the left eyebrow.  The laceration 
was cleaned, sutured, and dressed.  The veteran was released 
to duty.  The sutures were removed three days later.  "APC" 
capsules were provided.  The veteran was serving in Ft. 
Ontario, New York.  

A record from October 1942 noted that the veteran had 
received treatment including debridement and suture 
laceration of the eyebrow, and scalp dressing on June 26th 
and June 27th, 1942.  The veteran had been treated by a Dr. 
Sanford (apparently a civilian physician) in Syracuse, New 
York.  A notation from July 1, 1942 indicates that sutures 
were removed.  On discharge, no residuals of a head injury 
were noted.  

In a claim for compensation received in September 1947, the 
veteran reported a "head condition" occurring in July 1943.  
He reported that he received treatment of the head by a "Dr. 
McLeod" in McClain, Mississippi, in June 1946.  

A medical certificate dated in Sept 1947 was received from a 
Dr. Bynum.  It was noted that 36 hours before the veteran had 
developed symptoms including a frontal occipital headache 
with dizziness.  The diagnoses were acute tracheobronchitis, 
chronic tonsillitis, and a question of chronic sinusitis.  


A VA hospitalization report from October 1947 noted that the 
veteran was admitted for multiple symptoms including 
headache.  An otolaryngology consultation found no disease.  
On discharge there were no complaints.  The diagnosis was 
common cold.  

An October 1947 report was received from Dr. McLeod.  He 
reported that he treated the veteran in June 1946 for 
rhinitis, enlarged turbinates, and infected sinuses in the 
face.  

In October 1978 the veteran was hospitalized for a severe 
myocardial infarction. He reportedly had a syncopal episode 
with marked hypotension at the initial onset of his symptoms.  
In another report he also reported dizziness.  It was noted 
that the he had a few facial abrasions and lacerations.  
Neurologically he was intact.  He gave a past history of 
surgery on his right eye secondary to trauma.  

In June and July 1980 the veteran was hospitalized at a VA 
facility for follow-up treatment of the heart.  On all 
occasions, the veteran's head was atraumatic.  There were 
normal contours with no evidence of trauma, lumps, masses or 
tenderness.  Cerebellar and cranial nerve evaluations were 
negative.  He was alert and oriented.  

In an August 1980 statement, the veteran indicated that he 
was hit in the left eye by a professional boxer wearing a 
ring.  The incident allegedly happened at the post front gate 
in Fort Ontario, New York.  According to the veteran he 
received stitches.  In the same statement, he also reported 
that he was hit in the head with a bugle by a fellow soldier 
in Syracuse, New York.  He stated that he was sewn up by a 
civilian doctor in Syracuse.  

In an October 1981 statement, the veteran reported that he 
sustained a head injury in 1943 in Syracuse, New York.  He 
added that after going overseas he went on sick call for that 
condition.  In his substantive appeal, submitted in January 
1982, he clarified that his head injury occurred in 1982, not 
1983.  

A February 1982 VA examination report shows that the 
veteran's head was within normal limits.  However, a 
consultative report from a Dr. Harper, notes that the veteran 
had an "innocuous" scar on his head.  The veteran told the 
examiner that this occurred when he was hit in the head with 
a bugle in 1943.  

During a March 1982 VA medical consultation by a Dr. Dapra, 
the veteran stated that he was hit over the head with a bugle 
in 1943, receiving a scalp injury, but not being knocked out.  
The examiner stated that there were no apparent prolonged 
post-ictal symptoms, except for recurrent headaches of a 
diffuse nature, which had gradually disappeared over the 
years, although were still rarely present.  Examination of 
the cranial nerves was normal.  The impression was no 
residuals of a head injury except for minor headaches at that 
time.

During a VA hospitalization in January and February 1983 the 
head was unremarkable.  Neurological examination was grossly 
intact.  

In December 1987 the veteran reported memory loss with 
headaches.  

The veteran wrote to the RO in December 1989, stating that he 
was experiencing a great deal of pain and discomfort.  He 
stated that his head injury caused frequent and severe 
headaches.  

In May 1990, the veteran was treated for a chronic clear 
drainage out of his right nostril, which he related to a head 
trauma incurred in 1943.  The assessment was rhinorrhea.  

In January 1992 the veteran received VA outpatient treatment 
for dizzy spells.  He reported that he had had the dizzy 
spells for one year and they occurred when he bent over and 
then straightened up.  

In November 1993 the veteran reported that he was 
experiencing headaches from his head injury.  

In a March 1995 letter, the veteran reported that he had had 
a stroke in 1994.  He stated that he felt that his stroke was 
due to the head injury he had during service.  

A personal hearing was held before a hearing officer at the 
RO in February 1997.  the veteran testified that he was hit 
on the head with a bugle in July 1942 and sustained a head 
injury.  He was treated by a civilian doctor, but continued 
to have headaches and dizziness after service.  The veteran 
stated that he was treated for this disability at the VA 
Medical Center in Jackson, Mississippi after his discharge 
and was last treated in 1996.  His current symptoms 
reportedly included headaches and the aneurysm.  He believed 
the aneurysm was attributable to the head injury.  He 
testified that a physician told him that there was a 
relationship between his aneurysm and his head injury in 
service.  

A VA examination was performed in September 1998.  The 
veteran reported being hit in the head with a bugle in July, 
1942.  He denied loss of consciousness.  He reported that 
headaches continued without change to the present time.  He 
reported headaches every evening.  He reported that after 
sleeping his headaches would disappear.  He described 
throbbing headaches at the vertex of his head. He also 
reported an occasional spinning sensation following his 
headaches.  The veteran also had a stroke in February 1995 
with left-sided weakness and altered sensation.  Findings on 
examination were mainly related to the veteran's stroke.  
Cranial nerves and cerebellar function were intact.  

The impression was headaches with a vascular component based 
on the described throbbing nature.  The examiner stated the 
headaches were "very likely" related to the veteran's head 
injury in that the headaches reportedly developed in the 
aftermath of the injury and had not changed to the present 
time.  The examiner found it hard to argue that the headaches 
had another causal connection.  

After the Board's October 1997 remand, the veteran submitted 
a statement in March 1999 to the effect that he had no more 
information to provide than he had previously given.  




Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (1998).  


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  Treatment 
records have been obtained, and a hearing and VA examination 
have been provided.  

It is noted that the veteran was given an opportunity to 
submit additional records or identify additional sources of 
records.  He responded that he could not identify additional 
sources of records.  The duty to assist is not boundless and 
it is not a one-way street.  Wood v. Derwinski.  1 Vet. 
App. 190 (1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records show two injuries to the veteran's 
head in service.  He sustained a contusion of the eye and 
laceration of the eyebrow in early June 1942. The 
circumstances of the injury are not contained in service 
records but the veteran reported that he was punched in the 
face.  

The second injury, although recalled by the veteran to have 
occurred in July 1942 or 1943, appears from service records 
to have occurred later in June 1942.  It is this event that 
the veteran feels his residual disability is related to.  
Service medical records show that the veteran was treated for 
a laceration of the left eyebrow and scalp without loss of 
consciousness in late June 1942.  

Consistent with the veteran's recollection of his treatment, 
the service records suggest that he was treated for this 
second injury by a civilian physician in Syracuse, New York.  
The service medical records did not give any details of the 
circumstances of the injury, but the veteran recalled that he 
was struck in the head with a bugle.  

In view of the evidence of record, the Board is of the 
opinion that a head injury is established by the facts of 
record.  The next question is whether the veteran has 
resultant disability from the injury.  While the service 
records show no treatment for residuals of the head injuries, 
the veteran asserted that he did report for treatment on a 
number of occasions overseas.  It is also noted that he filed 
a claim for a "head condition" in 1947.  

Post service records did not show frequent or intensive 
treatment for headaches after service.  However, treatment 
records and the veteran's statements and claims through the 
years support a finding of continuity of headaches. There 
were also complaints of dizziness, including dizziness 
associated with headaches. 

In the 1982 consultative examination report from Dr. Harper, 
it was noted that the veteran had an "innocuous" scar on 
his head.  The veteran told the examiner that this occurred 
when he was hit in the head with a bugle in 1943.  

During a March 1982 medical consultation by a Dr. Dapra, the 
veteran stated that he was hit over the head with a bugle in 
1943, receiving a scalp injury.  The examiner stated that 
there were no apparent prolonged post-ictal symptoms, except 
for recurrent headaches of a diffuse nature, which had 
gradually disappeared over the years, although were still 
rarely present.  Examination of the cranial nerves was 
normal.  The impression was no residuals of a head injury 
except for minor headaches.

On VA examination in 1998, the examiner concluded that 
headaches were "very likely" related to the veteran's 
reported head injury.  The doctor could not identify another 
cause of the headaches.  The doctor's opinion was premised on 
the existence of a head injury and the veteran's account that 
headaches started with the head injury in service, and 
continued unchanged since that time.  The examiner took a 
complete medical history and did not identify after 
examination any additional residuals of the in service head 
injury.  

Medical evidence is not presumptively credible if based on 
inaccurate factual premise or history. Reonal v. Brown, 5 
Vet. App. 458 (1993).  However, the Board is persuaded that 
veteran's history was accurate.  An injury to the head was 
shown in service.  As for the existence of headaches in 
service and thereafter, only the veteran can say what his 
symptoms were and when they existed.  

There is no evidence of record to contradict the account 
given by the veteran to the VA examiner.  The denial of the 
veteran's claim has been premised on a negative inference 
drawn from the lack of a showing of complaints of (or 
treatment for) headaches in the service medical records.  
This is not enough, in the view of the Board, to conclude 
that the veteran did not experience headaches as described, 
and therefore to find the opinions of the VA examiners 
incompetent or incredible.  

With regard to the laceration, the Board does not feel that 
the fact that a scar on the scalp was noted for the first 
time many years after service compels the conclusion that the 
scar was incurred after service.  There is no history of a 
post service head injury.  Moreover, it is reasonable to 
concluded that an "innocuous" scar may have been overlooked 
during routine examinations - especially on those occasions 
when the veteran's primary complaint did not pertain to the 
head.  

In summary, competent medical evidence has identified 
residual disability from a head injury in service.  The 
preponderance of the evidence does not weigh against a 
conclusion of service inception.  In so concluding, the 
benefit of any doubt is afforded to the veteran.  38 C.F.R. 
§ 3.102.  


ORDER

Entitlement to service connection for residuals of a head 
injury is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 


